department of the treasury internal_revenue_service washington d c contact person id number contact number date may op ec t ot uniform issue list legend x y dear sir or madam this is in reply to your rulings request of date on x’s proposed transfer of all of its assets to y pursuant to sec_507 of the internal_revenue_code x and y are nonprofit_corporations exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 x and y are controlled by the same persons x will transfer all of its assets to y x has no expenditure_responsibility grants outstanding under sec_4945 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 a and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 or b the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor’s aggregate tax benefits under sec_507 of the code sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its het assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 a of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1 a of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 a of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that receives a transfer of assets from another private_foundation pursuant to sec_507 b of the code sec_1_507-3 i of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 i of the regulations directly or indirectly by the same person or persons who effectively control the transferor private_foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor’s assets transferred to it bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 ii of the regulations provides that a transfer of assets under sec_507 b of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 b and d of the regulations provide that a transferor foundation's transfer of assets under sec_507 b of the code will not constitute any termination of the transferor foundation‘s private_foundation_status under sec_509 _- sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 a of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes sec_4942 g a of the code provides that a private_foundation does not make a qualifying_distribution under sec_4942 where the distribution is a contribution to either i an organization controlled by the transferor or by one or more of the transferor’s disqualified persons or ii any private_foundation which is not an operating_foundation under sec_4942 j sec_4942 of the code requires that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 g b to show that its transferee foundation in fact subsequently made qualifying distributions that were equal to the amount of the transfer received and that were paid out of the transferee’s own corpus within the meaning of sec_4942 such transferee foundation's qualifying distributions must be expended before the close of the transferee’s first tax_year after the transferee’s tax_year in which it receives the transfer revrul_78_387 1978_2_cb_270 describes the carry-over of a transferor private foundation’s excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations under that regulation the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 by the amount if any of the transferor’s excess qualifying distributions under sec_4942 sec_4945 of the code imposes excise_tax on any private foundation’s making of a taxable_expenditure under sec_4945 sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant and post-grant reports from the grantee private_foundation on its uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_63 c of the regulations allows a private_foundation to transfer its assets to exempt_organizations under sec_501 c of the code including private_foundations pursuant to sec_507 b of the code without the transfers being taxable_expenditures under sec_4945 of the code x will transfer all of its assets to y your requested rulings are discussed below analysi sec_1 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including any significant disposition of or more of the transferor’s assets because x will be in such a reorganization by its transfer of all of its assets to y x’s transfer will be a transfer under sec_507 b of the code under sec_1_507-4 of the regulations x‘s transfer of assets pursuant to section s07 b of the code does not cause termination of x‘s private_foundation_status under sec_509 of the code and thus does not result in any termination_tax under sec_507 c of the code sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation pursuant to sec_507 a of the code this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exempt status under sec_501 of the code or b the value of the net assets of the foundation the value of x’s net assets after x has transferred all of its assets to y will be zero thus at that time x’s voluntary notice to the service of its termination of its private_foundation_status pursuant to sec_507 a of the code will not result in any termination_tax under sec_507 of the code x’s transfer of assets to y will be made for y’s exempt purposes under sec_501 of the code so the transfer will not adversely affect the exemption under sec_501 c of the code or the private_foundation_status under sec_509 of the code of x or y sec_1_507-3 a i of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation then each transferee private_foundation will be treated as if it were the transferor private_foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as the transferor in the proportion which the fair_market_value of the transferor foundation’s assets that were transferred bears to the fair_market_value of all of the assets of the transferor foundation immediately before the transfer in this case where transferee y‘s directors are substantially the same as those of x x‘s transfer will be treated as a transfer to a transferee organization that is effectively controlled by the same persons who control the transferor so that the transfer is within sec_1_507-3 of the regulations of g2 under sec_1_507-3 a of the regulations in a transfer of assets from one private_foundation to one or more other private_foundations pursuant to a reorganization each transferee private_foundation will not be treated as its proportionate share of its transferor’s aggregate tax benefits under sec_507 of the code thus x's aggregate tax benefits will be transferred to y in full proportion to all of the assets transferred by x to y and y will be subject_to the amount of any liability that x may have incurred under chapter of the code to the extent not already satisfied by x a newly created organization but will succeed to under sec_1_507-3 of the regulations x's transferee y will receive the benefits if any of the transitional rules and savings provisions of that regulation that were applicable to x x‘s transfer y will not constitute investment_income or any taxable sale or disposition of property and thus the transfer will not result in tax on investment_income under sec_4940 of the code under sec_4941 of the code x's transfer will not be an act of self-dealing because it will be made for exempt purposes to an organization y exempt from federal_income_tax under sec_501 c of the code which is not a disqualified_person for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the requiations as in revrul_78_387 cited above after x transfers all of its assets to y x's excess qualifying distributions if any under sec_4942 i of the code may be used by y to reduce y’s distributable_amount under sec_4942 of the code by the amount if any of x's excess qualifying distributions carryover under sec_4942 of the code transferee y in its tax_year in which the transfer occurs may increase its distributable_amount under sec_4942 of the code by x’s distributable_amount for x‘s tax_year in which its transfer occurs transferee y can treat x’s qualifying distributions for its tax_year of its transfer as if made by transferee y in addition to any qualifying distributions made by y alone x's distribution requirement under sec_4942 of the code for its tax_year of its transfer may be fulfilled by transferee y to the extent that sec_4942 g of the code is met by y under sec_1_507-3 a of the regulations any record-keeping requirement under sec_4942 of the code as to transferor x will not apply after x has transferred all of its assets to y because x’s transfer of assets to y will be made for y's exempt purposes under sec_501 c of the code x’s transfer will not be a jeopardizing investment or result in tax under sec_4944 of the code op f3 under sec_53_4945-6 of the regulations a private_foundation can make a transfer of its assets pursuant to sec_507 of the code to exempt_organizations under sec_501 c of the code including private_foundations without the transfer being a taxable_expenditure under sec_4945 of the code thus x’s transfer to y will not be a taxable_expenditure under sec_4945 of the code and will not subject x to tax under that section sec_1_507-3 of the regulations provides that where a private_foundation transfers all of its assets to an exempt_organization under sec_501 c of the cade pursuant to sec_507 b of the code it has no expenditure_responsibility requirement under sec_4945 of the code thus x and y will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to x’s transfer of all of its assets to y under sec_1_507-1 of the regulations x will not be required to file its annual return under sec_6033 of the code for any_tax years subsequent to the tax_year in which it transfers all of its assets to y accordingly we rule that x’s transfer of all of its assets to y will be a transfer under sec_507 b of the code and will not cause termination of x‘s private_foundation_status or result in termination_tax under sec_507 of the code if x terminates its private_foundation_status at least one day after it transfers all of its assets and so notifies the internal_revenue_service pursuant to sec_507 of the code x will not be liable for tax under sec_507 because it will have no assets upon its termination the preparation and filing of any final accounting or other documents required by state law in winding up dissolving and terminating x will not result in tax under sec_507 of the code x’s transfer will not adversely affect the exemption under sec_501 c of the code or the private_foundation_status under sec_509 of the code of x or y xand y are effectively controlled by the same persons within the meaning of sec_1 i of the regulations so x's transfer will be a transfer described in that regulation and pursuant to sec_1_507-3 i of the regulations after x‘s transfer y will be treated as if it were x for purposes of chapter and sec_509 of the code y as transferee of x’s assets will succeed to x's aggregate tax benefits under sec_507 d of the code y as transferee of x's assets will receive the benefits of any transitional rules and savings provisions under sec_1_507-3 a of the regulations that were applicable to x x‘s transfer of assets to y will not result in tax on investment_income under sec_4940 of the code x's transfer of assets to y will not be an act of self-dealing under sec_4941 of the code as to x or y or any persons or foundation managers under sec_4946 and will not result in any_tax under sec_4941 afyed after x‘s transfer y may reduce its required qualifying distributions under sec_4942 of the code by the amount if any of x's excess qualifying distributions carryover under sec_4942 i of the code y’s distributable_amount under sec_4942 of the code for its tax_year of x’s transfer may be increased by x’s distributable_amount for x’s tax_year of the transfer as if y had held x‘s assets for the entire tax_year all qualifying distributions made by y during its entire tax_year and all qualifying distributions made by x during its tax_year of its transfer may be treated as if made by y so that x’s distribution requirement under sec_4942 of the code for x's tax_year of its transfer may be fulfilled by y after its transfer of all of its assets to y x will not be required to comply with the record- keeping requirements of sec_4942 of the code because x will have no assets x‘s transfer of assets to y will not be a jeopardizing investment or result in tax under sec_4944 of the code x’s transfer of all of its assets to y will not be a taxable_expenditure under sec_4945 of the code and because x will transfer all of its assets x and y will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to the transfer of all assets x will not be required to file its annual information_return required under sec_6033 of the code for any_tax years subsequent to its tax_year of its transfer of all of its assets if during such subsequent tax years x has no assets this ruling_request will not be construed by the service as any notice by x or y to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code because this ruling letter could help to resolve any questions please keep it records in your permanent this ruling letter is directed only to the organizations that requested it code provides that it may not be used or cited as precedent sec_6110 j of the sincerely signed garland_é carter garland a carter chief exempt_organizations technical branch dis
